Name: Council Regulation (EEC) No 4067/87 of 22 December 1987 fixing, for 1988, the quota applicable to imports into Portugal of oil cake from third countries
 Type: Regulation
 Subject Matter: trade;  international trade;  Europe
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 380/29 COUNCIL REGULATION (EEC) No 4067/87 of 22 December 1987 fixing, for 1988 , the quota applicable to imports into Portugal of oil cake from third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 245 of the Act of Accession states that the Portuguese Republic may, until 31 December 1992, apply quantitative restrictions to the importation from third countries of the products listed in Annex XXI, including oil cake ; Whereas Council Regulation (EEC) No 167/87 of 19 January 1987 fixing, for 1987, the quota applicable to imports into Portugal of oil cake from third countries (') fixed the initial quota at 1 26 500 tonnes ; whereas this quantity should be increased for 1988 by the minimum rate of 15 % provided for in Article 245 (3) of the Act of Accession ; Whereas this Regulation applies to all third countries, without prejudice, however, to the protocols to be concluded with preferential third countries as provided for in Article 366 of the Act, or to transitional measures as specified in Article 367 thereof ; whereas it should, however, be specified that quantities resulting from quan ­ titative restrictions fixed as a result of application of these Articles are included in those fixed for third countries by this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 31 December 1988, the quota referred to in Article 245 of the Act of Accession, to be applied by the Portuguese Republic to imports from third countries of oil cake falling within subheading 2304 00 00 and 2305 00 00 and heading No 2306, exclu ­ ding subheadings 2306 90 11 and 2306 90 19, of the combined nomenclature shall be fixed at 145 500 tonnes. 2. As far as preferential countries are concerned, should the protocols specified in Article 366 of the Act of Acces ­ sion or in their absence, the autonomous measures taken under Article 367 of that Act, lay down quantitative restrictions, such restrictions shall be determined before fixing the quantities for other third countries within the framework arrangements set out in paragraph 1 . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Council The President N. WILHJELM (') OJ No L 21 , 23 . 1 . 1987, p. 7 .